TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00069-CV



                                  The State of Texas, Appellant

                                                 v.

                                   7KX Investments, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
           NO. 50,896, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties have filed a joint motion to dismiss appeal. They represent that they have

reached an agreement to settle this matter and request that we set aside the trial court’s judgment

without regard to the merits and remand the case to the trial court for rendition of judgment in

accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B). We grant the motion,

set aside the trial court’s judgment without regard to the merits, and remand this cause to the trial

court for rendition of judgment in accordance with the parties’ agreement.
                                          __________________________________________

                                          Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Vacated and Remanded on Joint Motion

Filed: May 3, 2011




                                             2